Citation Nr: 1705171	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  05-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for leucopenia/leukemia, claimed as secondary to radiation or chemical exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1975 to March 1978.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2006, the Veteran testified at a hearing at the RO before a Veterans Law Judge.  A transcript of that hearing is of record.  At that time the Veteran was represented by a Veterans' Service Organization (VSO).  

In December 2006, the Board issued a decision denying the service connection claim for leucopenia/leukemia.  The Board also denied a claim of service connection for tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the parties to the appeal filed a Joint Motion for Partial Remand.  (Therein, the parties abandoned any appeal with respect to the denial of service connection for tinnitus.)  That same month, the Court granted the Joint Motion and vacated and remanded the matter to the Board.

In July 2009, the Board remanded the matter in order to comply with the terms of the Joint Motion for Partial Remand.  In March 2010, after finding a lack of substantial compliance with its remand directive, the Board again remanded the matter to the RO.  In October 2010, the RO issued a supplemental statement of the case in which it continued the denial of the claim.

In October 2010, the Veteran, who was then represented by a private attorney, requested another hearing before the Board.  In May 2011, the Board granted his request for a hearing.  A videoconference hearing was conducted in August 2011 before a Veterans Law Judge and an Acting Veterans Law Judge.

In September 2011, the Board issued a decision again denying the Veteran's service connection claim for leukemia/leucopenia.  The Veteran again appealed the Board's decision to the Court.  In a May 2012 Order, the Court remanded the Board's decision pursuant to the terms of a Joint Motion for Remand (Joint Motion) submitted by the parties.  The issue was again remanded by the Board in April 2013 pursuant to the Joint Motion. 

In June 2014, after finding a lack of substantial compliance with its remand directive, the Board again remanded the matter to the RO.  In October 2014, the Board remanded the appeal to obtain outstanding service records to verify the Veteran's alleged in-service exposure to toxic chemical agents. 

In August 2016, the Veteran was informed that the Veterans Law Judge that presided over the June 2006 hearing was unavailable to participate in a decision regarding this matter.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was given, and accepted, the opportunity for an additional Board hearing.  Such a hearing was afforded him in December 2016.  A transcript of this hearing has been associated with the file.  

Since the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, this matter will be decided by a three member panel of Veterans Law Judges.  38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  

The issues of service connection for respiratory and dental disorders have been raised by the record during the December 2016 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  Leucopenia had its onset many years following discharge from active duty service.  

2.  The Veteran does not have a current diagnosis of leukemia.  

3.  The Veteran served as a Lance Missile Crewman but did not participate in a "radiation-risk activity" as defined by regulation for purposes of presumptive service connection for diseases specific to radiation-exposed veterans.   

4.  The preponderance of the evidence is against a finding that leucopenia was incurred during service or is related to events in service, to include exposure to ionizing radiation; and there is no probative evidence that such disorder manifested to a compensable degree within one year following discharge from service.


CONCLUSION OF LAW

Neither leucopenia nor leukemia was incurred in or aggravated by active military service, nor may either condition be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the appellant's claims, VA issued VCAA notice in the form of a May 2004, May 2006, and September 2009 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the appellant prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the appellant.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The May 2012 JMR vacated and remanded, in part, for the Board to obtain VA treatment records from the Muskogee VA.  The JMR indicated that the Veteran had indicated he treated at Muskogee from 1992 until the present, however, the earliest records were from 1999 and the only requests for records in the file were for records from Oklahoma City.  The Board remanded the claim in April 2013, in part, for these treatment records.  On remand, VA treatment records from Muskogee prior to 1999 were requested and records dating from 1983 to 1999 were obtained.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed disability.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  Additionally, the sole evidence of a link between the current disability and service has been the Veteran's own assertion that he developed leukemia and leukopenia from inservice radiation exposure.  Under current case law, such a bare assertion standing alone does not suffice to trigger the duty to obtain a VA examination. See Waters v. Shinseki, 601 F.3d 1274, 1278   (Fed. Cir. 2010) ("Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case. If Congress had intended that requirement, presumably it would have explicitly so provided.").  Accordingly, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding VA's duty to assist the Veteran in verifying his claimed exposure to ionizing radiation or other toxic substances, the Board finds VA has meet all statutory and/or regulatory duties in this regard.  See 38 U.S.C.A. § 5103A.  VA has obtained the Veteran's service personnel records, including his duty stations and temporary duty assignments.  VA has further conducted development on the Veterans claimed exposure at both White Sands Missile Range and Fort Sill as directed by the December 2008 and May 2012 JMRs.  Specifically, concerning the claimed exposure at White Sands Missile Range, the Board remanded the claim in July 2009 for the Veteran to provide the information requested by his Congressman so further research could be conducted and then directed that a summary of the claimed exposure be prepared so that the RO could contact White Sands, or other appropriate facility to help verify the claimed exposure.  The Veteran replied with the requested information in September 2009.  The Board remanded the claim again in March 2010 as the VA had not yet complied with sending the summary to White Sands or other appropriate facility in order to assist in verifying the claimed exposure.  A summary was prepared and sent to the Commander USAG at White Sands Missile Range in May 2010.  A response from White Sands Missile Range dated in June 2010 noted that a thorough review of records, including congressional correspondence was conducted; however, congressional record prior to 2004 had been destroyed and none of the other records indicated any reference to the incident described by the Veteran.  The RO subsequently contacted the US Army and Joint Service Records Research Center to assist in verifying the claim.  JSRRC responded in September 2010.  The Veteran's former representative conducted research separately and submitted a copy of a firing record summary from 1977 that noted five Lance missile tests were performed.  Significantly, the parties did not identify any further deficiencies with the duty to assist or the Board's discussion of the duty to assist in regard to the exposure at White Sands in its May 2012 JMR.

Concerning the claimed exposure at Fort Sill, VA contacted the U.S. Army Dosimetry Center, which reported in June 2013 that it had no records of ionizing radiation exposure for the Veteran.  VA also conducted a PIES request seeking confirmation of the Veteran's reported radiation exposure, and received negative response in May 2013.  The Board noted in the June 2014 remand that the May 2013 requests were limited to a request for information related to possible occupational radiation exposure.  The Board remanded the claim again in October 2014 as the VA had not yet completed the requested development.  VA checked, and found no evidence of the Veteran's exposure in, the U.S. Department of Defense (DOD) and VA Chemical Biological Warfare Exposure System database.  In August 2015 VA requested the Veteran provide additional information as to the exposure.  The Veteran responded in October 2016.  Next, VA contacted the DOD to obtain any information regarding the Veteran's possible exposures during service.  In a December 2015 statement, the DOD confirmed that it had no records of ionizing radiation or other toxic exposure for the Veteran while at Oklahoma City, Ft. Leonard Wood, or Ft. Sill.  Overall, the Board finds VA has exhausted all available avenues of inquiry to investigate the Veteran's assertions of radiation exposure.  

The Veteran was afforded multiple hearings before Veterans Law Judges in May 2011 and December 2016.  The Board hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judges complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



Service Connection - Leucopenia/Leukemia

The Veteran contends that he was exposed to radiation or chemicals during active duty service as a result of handling missiles and their components, or when investigating weapon blast sites.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic diseases, including anemia and leukemia, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

In addition, service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are certain types of diseases that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Leukemia is among the diseases specific to radiation-exposed veterans.  However, leucopenia is not among the diseases listed as being specific to radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2)(i).  

Direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  See 38 C.F.R. § 3.311(b)(2),(4).  The Board notes that "all forms of leukemia" is one of the diseases listed as a radiogenic disease; however, leucopenia is not one of the diseases listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(i).  The Board will consider each method for establishing service connection.  

The Veteran asserts he was exposed to ionizing radiation and/or toxic chemicals due to his military job responsibilities while serving at Fort Sill and on temporary duty assignments at the U.S. Army White Sands Missile Range (White Sands).  He describes several events that he alleges resulted in exposure to radiation and/or chemicals.  First, he states that while working at Fort Sill in 1975, he inspected a Lance missile warhead that was leaking.  He described the fluid as clear and like antifreeze.  He states that the area was evacuated but he never learned what was in the fluid.  He describes a second incident occurring between August and October 1977 at White Sands where he was sent downrange following a Lance missile launch to inspect and measure the blast crater immediately after the blast.  He did not know whether it was a high explosive or nuclear blast.  While inspecting the blast crater, he reports that he was told that the range was "hot" and to evacuate the area.  He describes a third possible exposure in 1977 when he inspected an underground missile silo and "had to leave the area because the inspection found that the warhead was still leaking at the time."  He reports that he was never told what the leak was or the amount of any radiation that may have been present.  The Veteran has stated that he was not provided with any badges or similar devices to measure radiation exposure.  

In describing his symptoms, the Veteran reports that he was treated for a rash, fever, and a white polyp in his throat while serving at Fort Sill in 1975.  He testified in 2016 that the first thing he noticed was the blister on his left arm.  He reports that the rash reoccurred, and following discharge, in 1980, he was treated for spots on his hands, face, head, chest, legs, and feet.  He testified that in 1995 doctors started doing lab work, in 2002 he was in isolation for low white cell count and in 2004 he had the same problems with fever and low white cell count but nothing was shown as far as cancer.  He reports that he was first informed that he had leucopenia in approximately 2004 at a VA facility.  

VA medical treatment records for the Veteran have been obtained and reviewed.  A May 1989 record reflects a complaint of a rash starting on top of his head which then spread over his body.  The diagnosis was urticaria.  Records in July and August 1990 refect treatment for a rash and a diagnosis of contact dermatitis.  In November 1990 the Veteran was seen for a rash and diagnosed with urticaria, etiology unknown.  In May 2002, he was found to have "marked leucopenia."  The report also noted "mild leucopenia dating to 1995."  A pathology report indicated that the changes to the white blood cell count were "unexplained" and that the Veteran should be examined for a possible bone marrow infection.  After a week of treatment, his white blood cell counts improved.  Results of the bone marrow biopsy are not of record.  The discharge diagnosis was febrile neutropenia with associated monocytosis and/or thrombocytopenia.  

Records dated in 2003 and 2004 note continuing treatment for leucopenia.  A pathology report in March 2004 indicated that medications were often associated with blood count changes.  They include the Veteran's reports of exposure to radioactive material during active duty service.  A March 2004 pathology report noted that the Veteran has had non-progressive low-grade leukopenia and thrombocytopenia on an inconsistent basis and his prior splenomegaly could be causative.  In June 2004, a physician specializing in hematology and oncology noted that the Veteran complained of fatigue but also wrote that his laboratory results were not indicative of a malignant process.  This physician further noted that he told the Veteran that it was his opinion that a low white blood cell count with a near normal differential was not likely to be the cause of his chronic fatigue and suggested that he pursue an infectious or rheumatological diagnosis of chronic fatigue syndrome.  A June 2005 record described leucopenia as "mild" and "intermittent."  It noted a normal bone marrow examination.  

An October 2009 VA outpatient treatment record noted a one year history of an itchy rash on his arms, legs, and scalp.  A biopsy revealed lichen planus.  A VA primary care record in February 2010 noted that the Veteran's white blood cell count was low and represented leukopenia.  The examiner indicated that she would continue to monitor it; however, the primary concern was with the Veteran's uncontrolled diabetes mellitus.  

In support of his claim, the Veteran submitted a July 2011 statement from R.M.L., a sergeant that served with the Veteran.  R.M.L. reported that he and the Veteran were present during the firing of a missile and subsequently observed the blast area.  R.M.L. noted that he experienced an overpowering chemical smell at the blast site.  The Veteran's counsel also submitted a copy of an Internet web page from the White Sands Missile Range Museum indicating that several Lance Missiles were fired at the range during the Veteran's period of active duty.  

The Veteran's service personnel records confirm service as a Lance Missile Crewman and show service in both Fort Sill and White Sands.  The June 2010 response from the Office of the Commanding General at White Sands Missile Range indicates that a thorough review of the facilities records did not reveal any references of the incidents described by the Veteran.  Likewise, the September 2010 Joint Services Records Research Center (JSRRC) response does not include confirmation of the Veteran's reported radiation exposure.   VA checked, and found no evidence of the Veteran's exposure in, the U.S. Department of Defense (DOD) and VA Chemical Biological Warfare Exposure System database.  Additionally, in December 2015, the DOD confirmed that it had no records of ionizing radiation or other toxic exposure for the Veteran while at Oklahoma City, Ft. Leonard Wood, or Ft. Sill.  

The Veteran's service treatment records show treatment for white spots in his throat in August 1977.  The assessment was strep throat.  They also show that he was treated for a rash on his left side in August 1977.  The report states that he was previously on Benadryl for a rash over his arms, back, and thighs.  During his service separation examination in November 1977, the Veteran reported that he was in good health.  Examinations of the skin, mouth, and throat were all without noted abnormalities at that time.  Neither leucopenia nor leukemia were diagnosed during service.  

After considering the totality of the record, the Board finds the preponderance of the evidence is against the claim for service connection for leukemia and/or leucopenia.  First, the evidence shows that the Veteran was not diagnosed with leucopenia until many years following discharge from active duty.  The probative evidence does not show that he had a chronic disease which manifested to a degree of 10 percent within the first post-service year.  On the contrary, the VA outpatient treatment records note a history of leucopenia dating to no earlier than 1995 (more than 15 years following his service separation).  Hence, the provisions concerning presumptive service connection for certain chronic diseases is not for application.  38 C.F.R. § 3.307(a)(3).  

Second, while leukemia is a disease specific to radiation-exposed veterans, there is no probative evidence to show that the Veteran had or has ever had leukemia.  Leukemia is a cancer of the blood and is characterized by a proliferation of abnormal leukocytes in the blood.  See Stedman's Medical Dictionary 988 (27th ed. 2000).  Rather, the evidence shows that since 1995 he has leucopenia.  See Id. at 993 (defining leucopenia as the "antithesis of leukocytosis" manifested by a below normal white blood cell count).  Significantly, during the 2011 Board hearing the Veteran explained that the leucopenia is "the only --the doctors suggest maybe that it was what is going on and if it's a cancer its hiding itself somewhere and it just hasn't showed itself during that bone marrow test."  Similarly, during the December 2016 Board hearing, the Veteran indicated he was aware that one of the problems with his case was that there was no showing of leukemia.  He testified that "it's the white cell count is still low. The red cell count is still low, but yet no cancer."  The Veterans Law Judge indicated that the information still needed included evidence of radiation exposure and a current disability.  The Veteran testified that he felt that the exposure to radiation did not always result in cancer and cited a story of H.C.  He indicated that he felt his problems were similar to what happened to him and "they didn't die from cancer.  I didn't die from cancer and now the atomic man who was putting plutonium together...didn't die of [cancer]," rather he explained that "the system had locked me in as having the leukemia but yet that was one of the requirements that was needed for a disability."  Without proof of a present diagnosis of leukemia, there can be no valid claim for this disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

To the extent that the Veteran may contend that he currently has leukemia, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Veteran is not competent to diagnosis himself as having leukemia because such is not a condition that can be diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Therefore, the Veteran is found to lack the competency to proffer a current diagnosis of leukemia.  Nor has the Veteran reported that he was told of such a diagnosis by a competent expert, and his assertions have not later been verified by such an expert.  

Furthermore, the weight of the competent and probative evidence does not show that he was a "radiation-exposed veteran."  The term "radiation-exposed veteran" has a very specific definition under law and means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; or certain service before January 1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 3,612-16 (Jan. 25, 2002).  

Here, although the records confirm that the Veteran worked around Lance missiles during service, he did not participate in a "radiation risk activity" as that term is defined and thus is not a "radiation-exposed veteran."  While the evidence supports the finding that the Veteran was present during testing of Lance missile systems including the firing of such missiles while at Fort Sill and White Sands, there is no evidence that such testing involved the atmospheric detonation of a nuclear device.  The Board acknowledges that the Lance Missile System was nuclear-capable, and a "Nuclear Duty" flash sheet was placed in his service treatment records.  Nevertheless, information received from the service department including information received from the White Sands Missile Ranges fails to suggest that the testing in which the Veteran participated involved atmospheric detonation of a nuclear device, or handling of the same.  On the contrary, despite given details of the Veteran's alleged exposure, the White Sands Missile Range could find no evidence to support the Veteran's contentions in the facilities records.  While White Sands was the site of atmospheric nuclear testing, such testing occurred many years prior to the Veteran's temporary duty assignment to that location in 1977.  As outlined above, development as to the incident at Ft. Sill has also resulted in the claimed exposure not being confirmed.  Furthermore, DoD was also unable to confirm any chemical or biological agent at Ft. Sill.  Hence, the presumptive provisions of 38 C.F.R. § 3.309 are not for application.  

Third, the Board has considered whether service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  38 C.F.R. § 3.303(d) permits for the granting of service connection for a disease diagnosed after discharge, when the evidence establishes that the disease was incurred during service.  As noted previously, leukemia is a radiogenic disease, but leucopenia is not considered a radiogenic disease for purposes of 38 C.F.R. § 3.311.

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation provides that:

In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided . . . are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(1).

This regulation establishes a series of chronological obligations upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease must manifest within a certain time period after exposure.  38 C.F.R. § 3.311(b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  Here, as noted above, the Veteran does not have leukemia and leucopenia is not a radiogenic disease.  As such, there is no requirement under law to obtain a dose assessment.  Accordingly, the presumptive provisions of 38 C.F.R. § 3.311 are not for application.  

The Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (1994).  

Here, the Board has considered whether direct service connection is warranted, but finds, however, that the preponderance of the evidence is against the claim.  First, the Board finds that the service treatment records are silent for any findings of leukemia or leucopenia.  They contain isolated references to a skin condition and a throat condition.  There is no probative evidence, however, to suggest that the skin condition, described as a rash, or the throat condition, diagnosed as strep throat, are in any way related to the Veteran's currently manifested leucopenia.  

In addition, there is a lack of probative evidence showing continuity of symptomatology since service.  The Veteran has not provided evidence that he had a disability resulting from low white cell counts since discharge from service but states that it was first diagnosed in 2004 with medical evidence supporting a history of such since 1995.  The Board has considered the statement from the Veteran in which he attributes a skin condition or throat condition in service to leucopenia.  While the Veteran's statements concerning symptoms since service have been considered, the Board finds that due to the highly complex nature of the disability in question, he is not competent to offer an opinion as to the etiology of the leucopenia.  Indeed, opinions as to medical causation are generally outside of the competency of a lay person, and the Veteran's lay statements regarding an etiological nexus between leucopenia and service cannot be given significant probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, the Board has considered the Veteran's lay testimony and other lay evidence of record that he was exposed to chemicals or ionizing radiation during service.  While the Board does not doubt that the Veteran worked in close proximity to Lance missiles, his testimony regarding exposure to radiation while inspecting a missile crater have not been verified by the record.  Furthermore, the Veteran, by his own admission, cannot confirm definite exposure to ionizing radiation during service.  He has testified that he was never told of the makeup of the warhead of the missiles that he had come into contact with when he noticed fluid coming from the missiles or after witnessing the firing of a missile.  He was also unable to identify any particular chemical that he may have been exposed to that would have caused his current leucopenia.  

Moreover, as discussed above, even if the Veteran were exposed to certain unidentified chemicals or radiation as alleged, he must still present evidence that he has a disability associated with such exposure.  Here, he has not done so.  That is, none of the medical evidence suggests that the Veteran's current leucopenia is related to either in-service radiation exposure or in-service chemical exposure and the Veteran is not competent to provide such an opinion regarding etiology.

The Board is sympathetic to the Veteran's claim and recognizes the sincerity of his belief that leucopenia or its residuals are due to in-service chemical and radiation exposure.  Nevertheless, the Board has reviewed the record in detail and finds that a preponderance of the evidence is against the claim for service connection and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  There is no basis under the applicable laws and regulations for awarding the benefit sought.  


ORDER

Service connection for leucopenia/leukemia is denied.  




________________________				_______________________
         DAVID L. WIGHT                                                    THOMAS H. O'SHAY
        Veterans Law Judge                                                     Veterans Law Judge
     Board of Veterans' Appeals				 Board of Veterans' Appeals



__________________________
H. SEESEL
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


